Citation Nr: 0909381	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1967 to October 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) from February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The February 2005 rating decision on appeal granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective February 11, 2004.  A statement of the case (SOC), 
issued in July 2008, increased the initial evaluation for the 
Veteran's service-connected PTSD to 50 percent, also 
effective February 11, 2004.  As the Veteran contends that a 
higher initial rating is warranted, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that in an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted).  

The Veteran's representative appears to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
in the memorandum dated November 4, 2008.  The representative 
notes that the VA examination report from April 2008 states 
that "more likely than not, he would be unable to maintain 
employment at this time."  The Board refers this matter to 
the RO for appropriate action.



FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with deficiencies in most 
areas such as work, school family relations, judgment, 
thinking or mood.




CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 50 percent, for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of service connection for PTSD in the currently 
appealed rating decision issued in February 2005.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In an October 2004 
letter, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the Veteran to submit medical evidence, 
statements from persons who knew the Veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the Veteran could submit in support of his 
claim.  In addition, the Veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, and because the rating decision 
issued in February 2005 was fully favorable to the Veteran on 
the issue of service connection for PTSD, the Board finds 
that VA has substantially satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

Regarding the increased initial rating claim, this appeal 
arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, because 
VA's notice criteria was satisfied when the RO granted 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  A VA examination was conducted.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 31-40 indicates some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  A GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

The Veteran contends that he is entitled to an initial rating 
higher than 50 percent for his service-connected PTSD.

The Veteran's service personnel records show that he was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal.  
These records also show the Veteran served for 13 months in 
Vietnam between September 1967 and October 1968 as a 
helicopter gunner and took part in the Tet Counter Offensive.  
The Veteran reported numerous in-service stressors including 
seeing "piles" of dead bodies and being subjected to mortar 
attacks.

The Veteran's PTSD was service connected in February 2005 
with a disability rating of 30 percent effective February 11, 
2004, the date the claim was received.  In July 2008 the 
Veteran's rating was increased to 50 percent effective 
February 11, 2004.

The claims file includes treatment records dated from October 
2003 to November 2004 from a staff psychologist at the 
Redwoods Vet Center.  The records describe violent fantasies 
but no plan or intent to carry them out and problems with 
irritability and anger.  The Veteran displayed some 
depression and anxiety as well as confusion and 
disorganization in communication.  

The file also includes a statement dated in December 2004 
from the same Vet Center psychologist.  He reported the 
Veteran scored 114 on the Mississippi Scale for Combat-
related PTSD in October 2003 and that a score above 107 is 
generally considered to indicate PTSD in Vietnam veterans.  
He noted the Veteran reported marriage turmoil and anger 
management issues at work and home.

In December 2004 the Veteran was diagnosed as having PTSD by 
a VA psychologist.  The psychologist reported the Veteran 
made several errors on serial 7s and showed a diminished 
ability to concentrate.  Anger management and sleep 
difficulties were reported, though the examiner noted that 
the Veteran did not seem to be hypervigilant or have an 
overactive startle response.  The examiner determined that 
the Veteran suffered from mild PTSD and assigned a GAF score 
of 61.

In February 2005 the Veteran was placed in a psychiatric ward 
for three days after a verbal altercation with his boss at 
Humboldt State University (HSU).  Humboldt County's Mental 
Health Branch detail his intake at psychiatric emergency 
services on February 4, 2005, following the incident at HSU.  
He was placed on Olanzapine and Citalopram and reported being 
diagnosed as having bipolar disorder.  The Veteran also 
reported that his Zoloft prescription had been increased in 
December and that he had engaged in alcohol and 
methamphetamine use at that time.  The records indicate the 
Veteran displayed aggressive behavior including driving his 
vehicle on the sidewalk while pedestrians were present and 
attempting to acquire a weapon.  On intake, the records 
indicate that Veteran was in a manic episode and stated that 
he may have played his stereo too loudly.  His speech was 
reported as disorganized, tangential and grandiose.  The 
Veteran was verbally aggressive at times but not physically 
threatening.  The records indicate that the Veteran was in a 
manic phase for three or four weeks and had purchased a car 
while in this phase.  The Veteran was diagnosed as having 
recurrent severe bipolar disorder in a manic phase; PTSD was 
noted by history.  He was assigned a GAF of 30 on intake and 
45 at discharge on February 8, 2005.  The Veteran denied 
hallucinations and was able to identify stressors.

VA treatment records show the Veteran reporting a marked 
decline in his condition.  In May 2005 the Veteran reported 
the decline began in November 2004.  The Veteran was put on 
administrative leave at work in January 2005 due to his 
increasingly argumentative behavior.  The Veteran's spouse 
contacted the clinic in January 2005 and reported the Veteran 
was "going totally off the wall, being suspicious and 
paranoid."  The Veteran reported being separated from his 
wife at the time of this treatment record.  It was noted that 
the Veteran was "guarded but not overtly paranoid."  His 
treating VA psychiatrist diagnosed a "mood disorder not 
otherwise specified, likely in the bipolar range," PTSD, and 
a history of polysubstance abuse, and noted a GAF score of 
50.

In a treatment record dated in September 2005 his treating VA 
psychiatrist supported the Veteran's attempt to increase the 
VA disability rating greater than 30 percent.

A statement from the Veteran's spouse dated April 2006 
confirmed the Veteran's history as reported to his treating 
VA psychiatrist and added that the Veteran was jailed several 
weeks after he was released from the psychiatric ward in 
2005.  She also stated that the Veteran was forced to retire 
from his job at HSU.  Prior to this time, she reported, the 
Veteran had maintained his job at HSU for approximately 
10 years.

Treatment records from Redding VA Outpatient Clinic show 
continued treatment for PTSD and bipolar disorder including 
the medications Trazodone, Ziprasidone, Citalopram, and 
Lamotrigine.  The records also indicate a GAF of 50 in May 
2005, 45 in April 2006, 60 in October 2006, 55 in December 
2006, 80 in March 2007, 65 in June 2007, 60 in September 
2007, and 65 in January 2008.

The Veteran was afforded a VA examination in April 2008 in 
connection with his ongoing appeal.  The Veteran reported 
that he often felt keyed up but had not experienced any 
further manic episodes since his hospitalization in 2005.  He 
reported positive relationships with his daughter and his 
wife.  The Veteran stated that he had continued difficulty 
sleeping, including nightmares or intrusive memories 
approximately five times per month.  The examiner opined that 
"more likely than not he would be unable to maintain 
employment at this time."  The examiner also noted that 
there had been moderate improvement due to medication 
compliance, and abstinence from alcohol.  The Veteran's GAF 
was reported as 55. 

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
disability rating greater than 50 percent for PTSD.  The 
Veteran has demonstrated few of the symptoms described in the 
criteria for a 70 percent such as homicidal ideation, 
auditory or visual hallucinations, signs of disorganized 
thinking, intermittently illogical speech, or an inability to 
establish and maintain effective relationships.

The Board notes that the Veteran appears to have entered a 
manic phase of his bipolar disorder in late 2004/early 2005.  
The record does not indicate that the Veteran's PTSD 
significantly contributed to his symptoms at that time.  
Treatment records from Humboldt County Mental Health show 
diagnosis and treatment for a manic phase of the Veteran's 
bipolar disorder and only note PTSD by history.  Furthermore, 
the Veteran denied hallucinations and did not exhibit memory 
loss for names of relatives or his occupation.  Although his 
speech was disorganized and tangential it was not reported as 
a gross impairment in his thought processes or communication.  

The record shows the Veteran had a GAF of 45 in April 2006 
indicating severe symptoms and a worsening of his condition.  
The same examiner, however, noted the Veteran was pleasant 
and cooperative with the interview, displayed orientation and 
memory of life events though he lacked insight into his 
problems.  He exhibited flat affect and a depressed mood.  
The Veteran reported having reconciled with his spouse.  
Because few of the criteria for the next higher rating (i.e., 
a 70 or 100 percent rating) are present at any point since 
service connection was granted, the Board finds that a rating 
greater than 50 percent, for PTSD is not warranted.

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


